Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-20 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to claim 4, last line, the words “said first symmetrical axis” lack a proper antecedent basis.
	Referring to claim 19, last line, there is no proper antecedent basis for the words “an amount of steam applied to the textile”.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1, 4, 9-13, 18 and 20 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Hazan et al. (5,345,060).
          Hazan et al. teach a portable textile treatment device and a method for controlling the heat from the device which includes the steps of forming an image of a portion of the article and illuminating the area and controlling the temperature of the device as applied to the article.  The device comprising an iron (column 3, line 62). The iron comprises a  image sensor 55 (figure 8, for example) for taking an image of the textile being ironed and angled at about a range of 15 to 70 degrees to a light signal emitter.  The iron includes an illumination system including an LED 53 arranged next to and angled from the receiver 66 by a symmetrical axis in the range of about 15 to 70 degrees.  A control unit (figures 9-11) is provided for controlling at least one parameter such as the temperature of the soleplate.  The sensor arrangement  is provided for .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hazan et al. 
          Hazan et al. disclose the invention as claimed. Hazan et al teaches an iron including a sensor and an illumination system.  However, Hazan et al. do not suggest the illumination system as including multiple LEDs.
           It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Hazan et al. as including at least three LEDs.  Providing multiple LEDs would allow the receiver to more accurately ascertain the make-up of the fabric material since the area would be better lighted.


8 is rejected under 35 U.S.C. 103 as being unpatentable over Hazan et al. 
          Hazan et al. disclose the invention as claimed. Hazan et al teaches an iron including a sensor and an illumination system.  However, Hazan et al. do not suggest the illumination system as including an infrared light beam.
           It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Hazan et al. as including a source of infrared light.  Providing this would allow a more accurate “reading” of the light since the light would scatter by a lesser amount and thus having a longer wavelength light would help with this.
Claims 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hazan et al in view of Wai lik et al. (WO 2017093151 A1). 
          Hazan et al. disclose the invention as claimed. Hazan et al teaches an iron including a sensor and an illumination system and a control for controlling the amount of heat applied to an article dependent on the fabric type determined by the sensing system.  However, Hazan et al. do not suggest the iron as including a steam generator and controlling the amount of steam as dependent on a fabric-type sensing system.
          Wai lik et al. teach a device for smoothing an article comprising a steam iron with a steam generator and a fabric sensor and providing control for the steam iron such that a steam rate or steam temperature is controlled as a parameter for ironing the article (page 12 lines 7-25).  
           It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the device of Hazan et al. as including a steam generation and steam control using the type sensor.  Providing this .
ALLOWABLE SUBJECT MATTER
           Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naidoo and DeVries et al. illustrate an ironing machine including a fabric-type sensor.  Pike and Voitchovsky illustrate angular arrangements for and light reflecting sensor.  Reime illustrates a photoelectric sensor for an iron. Jiang et al. illustrate a garment with an RFID tag and a sensor mounted to the steam for “reading” the tag.  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732